MEMORANDUM **
In these consolidated appeals, Glen Ray Briggs appeals from the 240-month sentence imposed following his guilty-plea convictions for various drug, firearm and escape offenses. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Briggs contends that his sentence is substantively unreasonable because his Guidelines sentencing range was based on a fictional amount of drugs, and because the sentence is greater than necessary to accomplish the goals of sentencing. The district court considered Briggs’s mitigation arguments, including his contentions regarding the fictional nature of the drugs, in imposing a below-Guidelines sentence. In light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.